Name: Commission Regulation (EC) No 1515/2004 of 26 August 2004 amending Regulation (EC) No 2295/2003 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standards for eggs
 Type: Regulation
 Subject Matter: animal product;  marketing;  research and intellectual property
 Date Published: nan

 27.8.2004 EN Official Journal of the European Union L 278/7 COMMISSION REGULATION (EC) No 1515/2004 of 26 August 2004 amending Regulation (EC) No 2295/2003 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standards for eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1907/90 of 26 June 1990 on certain marketing standards for eggs (1) and in particular Articles 5(3), 7(1)(d), 10(3), 20(1) and 22(2) thereof, Whereas: (1) The experience gained in applying Commission Regulation (EC) No 2295/2003 (2) shows that adjustments should be made to certain provisions of that Regulation. (2) The work of collectors involves collecting eggs from production sites and delivering them to packing centres and other establishments, including undertakings in the food and non-food industries. It should be specified which establishments such deliveries may be made to. (3) The quality of eggs depends in part on how quickly they are collected from the production site and delivered to the packing centre. The fact that operators use different collecting and delivery procedures must not result in certain forms of organisation having an advantage over others. It is therefore necessary to specify the time limits applicable to the different practices used. (4) The Community rules distinguish between operators according to the conditions in which they handle livestock products and do not require establishments to be approved where they merely engage in storage and transport operations not calling for controlled temperatures. Accordingly, collectors who simply transport eggs between the production site and the establishment which is to handle the eggs should be required only to register; detailed rules should be laid down regarding approval and separate formalities should be introduced for registering this category of collectors. (5) Because eggs lose water and weight between the time they are laid and the date on which they are sold to the end consumer, it should be specified that the total net weight indicated when the eggs are packed must correspond at least to the total net weight of the eggs when they are sold to the end consumer. (6) Grade A eggs may be delivered to the industry without having been graded by weight. The distinguishing marking Grade A eggs should therefore be applied to containers delivered to the establishments concerned. (7) The marking of eggs and packs as provided for in Articles 7 and 10 of Regulation (EC) No 1907/90 may be done on different dates. Those dates should be specified. (8) In order to prevent fraud in the use of exclusive contracts as referred to in Article 8(5) of Regulation (EC) No 2295/2003, the Member States should be free to fix a minimum duration of more than one month for such contracts. (9) In order to ensure proper traceability for eggs transferred from one packing centre to another, the first packing centre should be required to stamp the eggs before they are delivered to the second. (10) The provisions of Article 12(3) of Regulation (EC) No 2295/2003 on grading, packing and delivery to another packing centre cause some confusion and duplicate Article 2. They should therefore be deleted. (11) So that eggs are marked in the same way irrespective of rearing method, use of the codes set out in point 2.1. of the Annex to Commission Directive 2002/4/EC of 30 January 2002 on the registration of establishments keeping laying hens covered by Council Directive 1999/74/EC (3) should be allowed in all cases. (12) In order to inform consumers of the meaning of the distinguishing number of the producer and the codes used where eggs are sold in bulk, it must be made compulsory to provide an explanation on large packs and other packs, such as those covered with plastic film, or on a separate notice. (13) To inform consumers in cases where eggs are sold as washed eggs or chilled eggs, the eggs must be marked so they can be distinguished from eggs marketed as grade A eggs, while requiring that such eggs also bear the other markings required for grade A eggs. (14) Non-marking of eggs intended for industry might give rise to fraud involving batches of eggs infringing Community rules being placed on the market for retail sale. Restrictions should be placed on the derogations permitted for such deliveries. (15) In line with the Community's international obligations, grade B eggs imported from third countries are exempt from the marking requirements. However, given the risk of fraud inherent in such trade on the internal market, surveillance measures should be put in place to ensure that the products reach the correct final destination. (16) In the case of eggs imported from third countries, Community legislation provides for the recognition of the standards applied in certain third countries in accordance with Article 11 of Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (4). Such eggs should be marked directly in the country of origin concerned, under the same conditions as those provided for in the Community. (17) In order to rationalise the presentation of the measures on the recording of information to be provided by the different categories of economic operators, the obligations provided for in Articles 25, 26 and 27 of Regulation (EC) No 2295/2003 should be grouped by category of operator and by type of obligation. (18) Article 6(4) of Regulation (EEC) No 1907/90 provides that certain packing centres may be approved for washing eggs. The notification containing the list of packing centres must therefore also contain this specific additional information. (19) Certain derogations from the minimum requirements applicable to production systems remain in force until the dates specified in Article 4 of Council Directive 1999/74/EC of 19 July 1999 laying down minimum standards for the protection of laying hens (5). However, those derogations may not concern obligations imposed by Community legislation applicable previously, in particular the minimum requirements set out in points (c) and (d) of Annex II to Commission Regulation (EEC) No 1274/91 of 15 May 1991 introducing detailed rules for implementing Regulation (EEC) No 1907/90 on certain marketing standards for eggs (6) before the amendment made by Commission Regulation (EC) No 1651/2001 (7). (20) For linguistic reasons, certain Greek synonyms equivalent to the terms to be used to indicate rearing methods for laying hens should be added in column 2 of Annex II. (21) Regulation (EC) No 2295/2003 should be amended accordingly. (22) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2295/2003 is hereby amended as follows: 1. Article 1(3) is replaced by the following: 3. All collectors shall deliver eggs to establishments other than collectors, as referred to in Article 4(1)(a) of Regulation (EEC) No 1907/90, not later than the working day following that of reception.; 2. Article 2(1) is replaced by the following: 1. Packing centres shall grade and mark eggs at the latest on the second working day following that on which the eggs were received at the packing centre. They shall have one additional working day for packing them and marking the packs. The first subparagraph shall not apply where eggs received from producers are delivered, after marking in accordance with Article 8(6), to a second packing centre to be graded by quality and weight and packed and for the packs to be marked. In such cases, the eggs must be delivered to the second packing centre no later than the working day following that on which they were received by the first. The eggs shall be graded no later than the working day following their reception by the second packing centre. The second packing centre shall have one additional working day for packing the eggs and marking the packs. Where the first packing centre delivers the eggs to a second packing centre after having marked them and graded them by quality and weight, the second centre shall pack the eggs and mark the packs within one working day following their reception. Article 1(4) shall apply to deliveries as referred to in the second and third subparagraphs. In cases as referred to in the third subparagraph, each container shall also show the weight grade and quality of the eggs.; 3. Article 3(1) is replaced by the following: 1. Only undertakings and producers satisfying the conditions laid down in paragraphs 2, 3 and 4 of this Article shall be approved as packing centres within the meaning of Article 5 of Regulation (EEC) No 1907/90 or registered as collectors.; 4. Article 4 is amended as follows: (a) Paragraph 1 is replaced by the following: 1. Any request for approval of a packing centre or registration of a collector must be submitted to the competent authority of the Member State on whose territory the premises of the collector or centre are situated.; (b) In paragraph 2, the introductory phrase shall be replaced by the following: The competent authority shall allot the packing centre a distinguishing approval number with an initial code as follows:; (c) The following paragraph 4 is added: 4. The competent authorities shall register separately undertakings which act only as collectors, in accordance with Article 4(2) of Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (8). 5. Article 7 is amended as follows: (a) paragraph 3 is replaced by the following: 3. Where grade A eggs or washed eggs of different sizes are packed together in the same pack in accordance with Article 13(3) of Regulation (EEC) No 1907/90, the total net weight of the eggs shall be given in grams and the indication Eggs of different sizes  or equivalent terms shall appear. The total net weight referred to in the first subparagraph shall take account of the physiological loss of weight by the eggs during storage and shall correspond to at least the total net weight of the eggs when they are sold to the end consumer.; (b) paragraph 4 is replaced by the following: 4. Where grade A eggs are delivered under this denomination to food industry undertakings approved in accordance with Directive 89/437/EEC, weight grading shall not be compulsory and delivery shall take place in accordance with the conditions laid down in Article 1(4), with an additional indication on the container stating Grade A eggs .; 6. Article 8 is amended as follows: (a) the first subparagraph of paragraph 1 is replaced by the following: The markings provided for in Article 7 and Article 10(1) and (2)(c) of Regulation (EEC) No 1907/90 shall be applied no later than the day of grading and the day of packing, respectively.; (b) Paragraph 3 is replaced by the following: 3. The distinguishing marks for grade A eggs and eggs fulfilling the criteria applicable to grade A eggs and marketed as washed eggs  or chilled eggs , shall consist of: (a) the grade A distinguishing mark, which shall be a circle of at least 12 mm in diameter around the distinguishing mark for the weight grade consisting of the letter or letters indicated in Article 7(1) of this Regulation, at least 2 mm high, in the case of eggs marketed as grade A eggs; (b) the distinguishing mark for washed eggs , which shall be the word tvÃ ¤ttat  or gewassen  in letters at least 2 mm high, in the case of eggs marketed as washed eggs  in accordance with Article 5(2); (c) the distinguishing mark for chilled eggs , which shall be an equilateral triangle of at least 10 mm along the sides, in the case of eggs marketed as chilled eggs  in accordance with Article 5(3); (d) the distinguishing number of the producer, consisting of the codes and letters provided for in Directive 2002/4/EC, at least 2 mm high; (e) the packing centre number in letters and figures at least 2 mm high; (f) the dates, shown in letters and figures at least 2 mm high, in accordance with the terms given in Annex I, indicating the day and month as defined in Article 9 of this Regulation.; (c) the second subparagraph of paragraph 4 is deleted. (d) Paragraph 5 is replaced by the following: 5. Where eggs are delivered by a producer to a packing centre situated in another Member State, they shall be stamped with the distinguishing number of the producer before leaving the production site. However, where the producer and the packing centre have signed an exclusive delivery contract for operations subcontracted in that Member State requiring them to carry out marking in accordance with this Article, the Member State on whose territory the production site is situated may grant an exception to this requirement, at the request of the operators and with the prior agreement of the Member State where the packing centre is situated. In such cases, a copy of the original contract, certified by the operators, shall accompany the consignment. The inspection authorities referred to in Article 29(2)(e) shall be informed that an exception has been granted. The Member States shall determine the minimum duration of delivery contracts as referred to in the second subparagraph, which may not be less than one month.; (e) the following paragraph 6 is inserted: 6. Where ungraded eggs are transferred from one packing centre to another, the eggs shall be stamped with the distinguishing number of the producer before leaving the first packing centre.; (f) The following paragraph 7 is inserted: 7. Where eggs are delivered to industry and marking is not compulsory because they are intended for processing in accordance with Article 2(2)(a) and (b) of Regulation (EC) No 1907/90, they may be exempted from the marking requirements only if the eggs are delivered:  by the industrial undertaking itself, in the form of direct collection from its habitual suppliers,  under the full responsibility of the industrial undertaking, which accordingly undertakes to use the eggs only for processing. In cases not covered by the previous subparagraph, the eggs shall be marked in accordance with paragraphs 3, 4 and 5.; 7. in Article 9, the following paragraph 5 is added: 5. In the case of chilled eggs intended for retail sale in the French overseas departments, the date of minimum durability may not be more than 40 days after the laying date.; 8. in the second subparagraph of Article 11(2), 40 is replaced by 33; 9. Article 12(3) is replaced by the following: 3. Where a packing centre is supplied from its own production units situated at the same site with eggs which are not in containers, the eggs must be stamped with the laying date on the day they are laid. However, eggs laid on non-working days may be stamped on the first subsequent working day, together with the eggs laid on that day, with the date of the first non-working day.; 10. Article 13 is amended as follows: (a) the first indent of paragraph 1 is replaced by the following:  the poultry-rearing method as referred to in Article 7 and Article 10(1) of Regulation (EEC) No 1907/90, using only the codes listed in point 2.1 of the Annex to Directive 2002/4/EC and the terms set out in Annex II to this Regulation, and in any case only if the relevant conditions laid down in Annex III are fulfilled,; (b) paragraph 2 is replaced by the following: 2. The meaning of the distinguishing number of the producer shall be explained on a separate notice in the case of eggs sold loose and on or in the pack in the case of packed eggs.; 11. Article 16 is amended as follows: (a) Paragraphs 1 and 2 are replaced by the following 1. Grade A eggs, except for organic eggs, imported from Norway and organic eggs imported under Article 11 of Regulation (EEC) No 2092/91 shall be stamped in the country of origin with the distinguishing number of the producer on the same terms and conditions as laid down in Article 8 of this Regulation. 2. Grade A eggs imported from third countries other than those referred to in paragraph 1 shall be clearly and legibly stamped in the country of origin with the ISO code of the country of origin preceded by: non-EC standards .; (b) the first subparagraph of paragraph 4 is replaced by the following: The type of poultry rearing shall be indicated on packs of grade A eggs, except organic eggs, imported from Norway and on packs of organic eggs imported under Article 11 of Regulation (EEC) No 2092/91, on the same terms and conditions as laid down in Article 13 of this Regulation.; (c) the following paragraph 6 is inserted: 6. Eggs, other than grade A eggs, imported from third countries shall be exempt from the stamping requirement. However, such eggs may be delivered to industry only provided that their final destination with a view to processing is checked in accordance with the procedure provided for in Article 296 of Regulation (EC) No 2454/93 (9). In such cases, box 104 of the control copy T5 shall contain one of the entries set out in Annex V. 12. Article 24 is amended as follows: (a) Paragraph 1 is replaced by the following: Producers, packing centres, collectors, food industry undertakings, wholesalers and, where Article 14 applies, manufacturers and suppliers of feed, shall be inspected at a frequency to be determined by the competent authorities on the basis of a risk analysis taking account, at least, of:  the results of previous checks,  the complexity of the marketing channels followed by the eggs,  the degree of segmentation in the production or packing establishment,  the quantity of eggs produced or packed,  any substantial changes from previous years in the type of eggs produced or processed and/or in the marketing method.; (b) paragraph 2 is replaced by the following: Checks shall be conducted regularly and unannounced in all establishments. Production units and packing centres carrying out marking as provided for in Article 12 shall be checked more frequently.; 13. Article 25 is amended as follows: (a) the introductory part of paragraph 1(b) is replaced by the following: (b) information on how the laying hens are fed, in cases where grade A eggs and their packs bear an indication of the feeding method, specifying by feeding method:; (b) Paragraph 2 is replaced by the following: 2. Where the producer marks some eggs with the laying date and not others, the information referred to in the third, fourth and fifth indents of paragraph 1(a) shall be recorded separately.; 14. In the first subparagraph of Article 26(1), points (a) to (e) are replaced by the following: (a) the quantities of ungraded eggs they receive, broken down by producer, giving the name, address and distinguishing number of the producer and laying date or period; (b) after the eggs are graded, the quantities by quality and weight grade; (c) the quantities of graded eggs received coming from other packing centres, including the distinguishing numbers of those centres, the date of minimum durability and specifying the identity of the sellers; (d) the quantities of ungraded eggs delivered to other packing centres, including the distinguishing numbers of those centres and the laying date or period; (e) the number and/or weight of eggs delivered, by quality and weight grade, packing date in the case of grade B eggs or date of minimum durability in the case of grade A eggs, washed eggs and chilled eggs, and by purchaser, with the name and address of the latter.; 15. Article 27 is replaced by the following: Article 27 Records kept by other operators 1. In the case of eggs as referred to in Articles 13, 14 and 15, collectors must be able to show proof of: (a) dates of collection and quantities collected; (b) the name, address and distinguishing number of the producers; (c) dates and quantities of deliveries to the relevant packing stations. They shall record separately, by rearing method, by feeding method and by day, the quantities of eggs they deliver to packing centres, including the distinguishing numbers of those centres and the laying date or period. 2. In the case of eggs as referred to in Articles 13, 14 and 15, wholesalers (including dealers who do not physically handle eggs) must be able to show proof of: (a) dates and quantities of both purchases and sales; (b) names and addresses of the suppliers/purchasers. In addition, those wholesalers who physically handle such eggs shall keep a weekly record of physical stocks. 3. Collectors and wholesalers shall be required to keep records of purchase and sales transactions and physical stock records for at least six months. Instead of keeping specific records on purchases and sales, they may keep files of invoices and delivery notes marked as indicated in Articles 13, 14 and 15. 4. Feed manufacturers and suppliers shall keep accounts of their deliveries to the producers referred to in Article 25(1)(b) showing the composition of the feed supplied. They shall keep these records for at least six months after dispatch. 5. Food industry undertakings approved in accordance with Directive 89/437/EEC shall keep, filed by reception date, records of all deliveries taken over by them, together with the information on the containers and packs, and a weekly record of their stocks of eggs, for at least six months. 6. All the records and accounts referred to in Articles 25 and 26 and in this Article shall be made available on first request to the competent authorities.; 16. Article 29 is amended as follows: (a) Paragraph 2 is amended as follows: (i) point (b) is replaced by the following: (b) the list of packing centres approved in accordance with Article 4, showing the name, address and distinguishing number of each one and specifying which centres are authorised under Article 6(4) of Regulation (EEC) No 1907/90; (ii) point (c) is replaced by the following: (c) the monitoring methods applied for the implementation of Articles 12, 13, 14, 15, 16 and 24 of this Regulation; (iii) a new point (g) is added as follows: (g) whether or not they intend to apply the derogation provided for in Article 8(5), specifying, where applicable, the measures for implementing that derogation.; (b) The second subparagraph of paragraph 3 is replaced by the following: Any changes to the lists, monitoring methods or technical measures referred to in paragraph 2 shall be notified to the Commission by electronic means no later than 1 April each year.; 17. the following phrase is deleted from the first subparagraph of points (a) and (b) in point 1 of Annex III: from the dates referred to in that Article; 18. the following terms in Greek are added to column 2 in Annex II: Ã ±) Ã ® Ã ±Ã Ã ³Ã ¬ Ã Ã Ã Ã Ã ¼Ã ½Ã ®Ã  Ã ²) Ã ® Ã Ã Ã Ã Ã ¼Ã ½Ã ®Ã ; 19. paragraphs 2 and 3 of Annex III are replaced by the following: 2. Until 31 December 2006, the requirements relating to Article 4(1) of Directive 1999/74/EC referred to in point 1 of this Annex shall not apply to production systems built, rebuilt or put into use for the first time before 1 January 2002 and which have not yet been brought into conformity with that Directive in accordance with Article 4(2) thereof. In such cases, without prejudice to any derogations which the Member States may grant regarding stocking density in accordance with point 4 of Article 4(1) of that Directive, the production systems concerned must comply with the following minimum requirements: (a) for rearing systems allowing laying hens to move freely between different levels in the installations inside the buildings:  the installations must be fitted with perches of a length sufficient to ensure at least 15 cm of perch space for each hen,  the maximum stocking density must not exceed 25 hens per square metre of floor space available to the hens; (b) for rearing systems which do not allow laying hens to move freely between different levels in the installations inside the buildings:  the maximum stocking density must not exceed seven hens per square metre of floor space available to the hens,  at least a third of this floor area must be covered with a litter material such as straw, wood shavings, sand or turf,  a sufficiently large part of the floor area accessible to the hens must be available for the collection of bird droppings; (c) for rearing systems allowing the laying hens access to the outside:  the interior of the buildings must meet the requirements set out at (a) or (b),  hens must have continuous daytime access to open-air runs, except in the case of temporary restrictions imposed by veterinary authorities,  the open-air runs to which hens have access must be mainly covered with vegetation and not used for other purposes except for orchards, woodland or livestock grazing if the latter is authorised by the competent authorities,  the area of ground must be suitable for the density of hens kept and the type of ground, and the maximum stocking density may at no time exceed 2 500 hens per hectare of ground available to the hens or one hen per 4 m2; however, where at least 10 m2 per hen is available and where rotation is practised and hens are given even free access to the whole area over the flocks life, each paddock used must at any time assure at least 2,5 m2 per hen,  the open-air runs must not extend beyond a radius of 150 m from the nearest pophole of the building; however an extension of up to 350 m from the nearest pophole of the building is permissible provided that a sufficient number of shelters and drinking troughs within the meaning of that provision are evenly distributed throughout the whole open-air run with at least four shelters per hectare. 3. Member States may authorise derogations from points 1(a) and (b) for establishments with fewer than 350 laying hens or rearing breeding laying hens as regards the obligations referred to in the second sentence of point 1(d) and point 1(e) of Article 4 of Directive 1999/74/EC in the case of free range hens, and points 2 and 3(a)(i) and 3(b)(i) of Article 4(1) of that Directive.; 20. the following Annex V is added: ANNEX V Entries referred to in Article 16(6)  in Spanish: huevos destinados exclusivamente a la transformaciÃ ³n, de conformidad con lo dispuesto en el apartado 6 del artÃ ­culo 16 del Reglamento (CE) no 2295/2003.  in Czech: vejce urÃ enÃ ¡ vÃ ½hradnÃ  ke zpracovÃ ¡nÃ ­ v souladu s Ã l. 16, odst. 6 NaÃ Ã ­zenÃ ­ (ES) Ã . 2295/2003.  in Danish: Ã ¦g, der udelukkende er bestemt til forarbejdning, jf. artikel 16, stk. 6, i forordning (EF) nr. 2295/2003.  in German: Eier ausschlieÃ lich bestimmt zur Verarbeitung gemÃ ¤Ã  Artikel 16 Absatz 6 der Verordnung (EG) Nr. 2295/2003.  in Estonian: eranditult Ã ¼mbertÃ ¶Ã ¶tlemisele kuuluvad munad, vastavalt mÃ ¤Ã ¤ruse (EÃ ) nr 2295/2003 artikli 16 lÃ µikele 6.  in Greek: Ã ±Ã Ã ³Ã ¬ ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ ¿Ã ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¬ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã ® Ã Ã ¿Ã Ã  Ã Ã µ Ã ÃÃ ¿ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã Ã ½ Ã ±Ã Ã ³Ã Ã ½ ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã Ã Ã ·Ã  Ã Ã Ã ½Ã ¸Ã ®Ã ºÃ ·Ã , Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 16, ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  6 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2295/2003.  in English: eggs intended exclusively for processing in accordance with Article 16(6) of Regulation (EC) No 2295/2003.  in French: Ã ufs destinÃ ©s exclusivement Ã la transformation, conformÃ ©ment Ã larticle 16, paragraphe 6 du rÃ ¨glement (CE) no 2295/2003.  in Italian: uova destinate esclusivamente alla trasformazione, in conformitÃ dellarticolo 16, paragrafo 6, del regolamento (CE) n. 2295/2003.  in Latvian: olas, kas paredzÃ tas tikai pÃ rstrÃ dei, saskaÃ Ã  ar regulas (EK) Nr. 2295/2003 16. panta 6. punktu.  in Lithuanian: tik perdirbti skirti kiauÃ ¡iniai, atitinkantys Reglamento (EB) Nr. 2295/2003 16 straipsnio 6 dalies reikalavimus.  in Hungarian: A 2295/2003/EK rendelet 16. cikke (6) bekezdÃ ©sÃ ©nek megfelelÃ en kizÃ ¡rÃ ³lag feldolgozÃ ¡sra szÃ ¡nt tojÃ ¡s.  in Maltese: bajd destinat esklussivament gÃ §all-konverÃ ¼joni, fkonformitÃ ma l-Artikolu 16, Paragrafu 6 tar-Regolament (KE) Nru 2295/2003.  in Dutch: eieren die uitsluitend bestemd zijn voor verwerking, overeenkomstig artikel 16, lid 6, van Verordening (EG) nr. 2295/2003.  in Polish: jaja przeznaczone wyÃ Ã cznie dla przetwÃ ³rstwa, zgodnie z artykuÃ em 16, paragraf 6 rozporzÃ dzenia (WE) nr 2295/2003.  in Portuguese: ovos destinados exclusivamente Ã transformaÃ §Ã £o, em conformidade com o n.o 6 do artigo 16.o do Regulamento (CE) n.o 2295/2003.  in Slovak: vajcia urÃ enÃ © vÃ ½hradne na spracovanie podÃ ¾a Ã lÃ ¡nku 16, odsek 6 nariadenia (ES) Ã . 2295/2003.  in Slovene: jajca namenjena izkljuÃ no predelavi, v skladu s 6. odstavkom 16. Ã elna uredbe (CE) Ã ¡t. 2295/2003.  in Finnish: Yksinomaan jalostettaviksi tarkoitettuja munia asetuksen (EY) N:o 2295/2003 16 artiklan 6 kohdan mukaisesti.  in Swedish: Ã gg uteslutande avsedda fÃ ¶r bearbetning, i enlighet med artikel 16.6 i fÃ ¶rordning (EG) nr 2295/2003.; 21. Annex V is renumbered Annex VI. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 August 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 6.7.1990, p. 5. Regulation as last amended by Regulation (EC) No 2052/2003 (OJ L 305, 22.11.2003, p. 1). (2) OJ L 340, 24.12.2003, p. 16. Regulation as amended by Regulation (EC) No 818/2004 (OJ L 153, 30.4.2004, p. 84). (3) OJ L 30, 31.1.2002, p. 44. Directive as last amended by the 2003 Act of Accession. (4) OJ L 198, 22.7.1991, p. 1. Regulation as last amended by Regulation (EC) No 746/2004 (OJ L 122, 26.4.2004, p. 10). (5) OJ L 203, 3.8.1999, p. 53. Directive as amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (6) OJ L 121, 16.5.1991, p. 11. Regulation as last amended by Regulation (EC) No 326/2003 (OJ L 47, 21.2.2003, p. 31). (7) OJ L 220, 15.8.2001, p. 5. (8) OJ L 139, 30 April 2004, p. 55.; (9) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 1335/2003 (OJ L 187, 26.7.2003, p. 16).;